EXECUTION COPY






AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT is made as of this 16th day of July, 2018 (this
“Agreement”), by and between Discovery, Inc., a Delaware corporation with its
principal place of business at One Discovery Place, Silver Spring, Maryland
20910 (the “Company”) and David Zaslav (the “Executive”), (collectively, the
“Parties”), and amends and restates the prior Employment Agreement between the
Parties dated January 2, 2014 (the “Prior Agreement”).


WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer (“CEO”), and the Parties desire to enter into this Agreement
to secure the Executive’s employment during the term hereof, on the terms and
conditions set forth herein.


NOW, THEREFORE, the Parties agree as follows:


1.    Title. The Company hereby employs the Executive, and the Executive agrees
to serve the Company as President and CEO, on the terms and conditions
hereinafter set forth, headquartered principally in the Company’s New York, New
York offices.


2.    Employment Term. The Executive’s employment by the Company pursuant to
this Agreement will commence on July 1, 2018 (the “Effective Date”), and will
continue through December 31, 2023, unless sooner terminated pursuant to
Paragraph 10 hereof (the “Term of Employment”). References to the “expiration of
the Term of Employment” shall refer to the expiration of the Term of Employment
on December 31, 2023.


3.    Duties. The Executive shall report directly and solely to the Board of
Directors of the Company (the “Board”). The Executive shall have all of the
power, authority and responsibilities customarily attendant to the position of
President and CEO, including the supervision and responsibility for all
operations and management of the Company and its subsidiaries (the “Company
Entities”). The Executive shall be the most senior executive having management
responsibilities for the assets and day-to-day operations of the Company. During
the Term of Employment, the Board shall not give another employee of the Company
a title which includes the word “chairman.” The Executive shall work under the
direction and control of the Board. The Executive agrees to render his services
under this Agreement loyally and faithfully, to the best of his abilities and in
substantial conformance with all laws, rules and Company policies. The Executive
shall be subject to all of the Company’s policies, including conflicts of
interest.


4.    Compensation.


(a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), to be paid on the same payroll cycle as other U.S.-based executive
officers of the Company (which shall be not less than bi-monthly), at an annual
rate of Three Million Dollars ($3,000,000).







--------------------------------------------------------------------------------

EXECUTION COPY


(b) Annual Bonus. For each full calendar year for which the Executive is
employed by the Company (or as otherwise specifically provided in Paragraph 10
following termination of employment), beginning 2018, the Executive will be
eligible to earn an “Annual Bonus,” provided the Executive remains employed
under this Agreement throughout the calendar year (or as otherwise specifically
provided in Paragraph 10 following termination of employment). The Executive’s
“Target” Annual Bonus for each calendar year commencing in 2018 and thereafter
shall be an amount equal to:


2018 -- $9,000,000
2019 and after -- $22,000,000


No portion of the Annual Bonus shall be guaranteed. The Annual Bonus shall be
paid as a “Cash Award” under the terms of the Company’s 2013 Incentive Plan (as
amended and/or restated from time to time) (“Incentive Plan”) to the maximum
extent permitted by the Incentive Plan.
 
The amount of the Annual Bonus will depend upon the achievement of quantitative
and qualitative objectives with one-half the Target Annual Bonus subject to
achievement of quantitative objectives and one-half of the Annual Bonus subject
to the achievement of qualitative objectives. The quantitative and qualitative
objectives will be established each year by the Compensation Committee of the
Board (“Compensation Committee”) in consultation with the Executive during the
first ninety (90) days of each calendar year. The review of performance relative
to the quantitative objectives for each year shall be completed within thirty
(30) days of the delivery of the audited financial statements of the Company for
such year. The review of performance relative to qualitative objectives shall be
completed by the end of March following such year, and achievement of the
qualitative objectives will be determined by the Compensation Committee after
consultation with the Board.


With respect to the quantitative objectives, the Compensation Committee shall
determine the type of objectives (e.g., annual revenue, operating income and
cash flow objectives), the relative weight to be given to each type of objective
(e.g., 33% each), and the numerical performance targets for each objective. The
full Target Annual Bonus attributable to the quantitative objectives (i.e., 50%
of the Target Annual Bonus) shall be earned only upon full (100%) achievement of
each quantitative component; if the Executive’s performance relative to the
quantitative performance targets is less than 80% of such targets, then no
quantitative portion of the Target Annual Bonus will be earned; and if the
Executive’s performance relative to the quantitative performance targets is
between 80% and 100% of such targets, then the amount of the Target Annual Bonus
earned with respect to that quantitative component shall be pro-rated from 0% to
100%. By way of example, in 2018, the Target Annual Bonus is $9,000,000, and
one-half of such Target Annual Bonus ($4,500,000) is contingent upon meeting
quantitative objectives; if there are two quantitative performance objectives
and the Company achieves 95% of such objectives, then the Executive will have
earned 75% of the quantitative portion of the Target Annual Bonus, or
$3,375,000.


In the event the Company restates its financial statements for any year after
having paid an Annual Bonus for such year, then the Compensation Committee shall
recalculate the


2



--------------------------------------------------------------------------------

EXECUTION COPY


quantitative portion of the Executive’s Annual Bonus for such year, based upon
the restated financial statements, and (x) if the Company previously underpaid
the quantitative portion of the Annual Bonus for such year, the Company shall
promptly pay to the Executive (without interest) any additional Annual Bonus he
was due for such year, and (y) if the Company previously overpaid the Annual
Bonus for such year, the Executive shall promptly repay to the Company (without
interest) the amount of the excess quantitative portion of Annual Bonus
previously paid for such year; provided that, in the event the Party required to
make a payment under this sentence is entitled to receive future payments from
the Party entitled to receive payment under this sentence, then the Party
required to make the payment under this sentence may reduce the payment due
under this sentence by the present value of the future payments to be received
from the other Party.


For purposes of Section 409A of the Internal Revenue Code (“IRC 409A”), (i) the
Annual Bonus shall be paid in the calendar year following the year of
performance, in accordance with past practice, but in no event later than
December 31st of such following year, and (ii) in the event the adjustment
mechanism in the preceding sentence is applicable to an Annual Bonus (because
the Company restates its financial statements), the Party required to make a
payment under such provision may not use the present value of future payments of
“deferred compensation” (as defined under IRC 409A) to reduce the payment due
under such provision.


(c) Stock Options. (i) Signing Award. The Executive shall receive as of the date
of this Agreement a grant under the Incentive Plan to purchase the Company’s
Series A common stock. Except as specifically stated herein, such stock options
shall have terms and conditions consistent with the Company’s standard award
agreement, including maximum term of seven years from the date of grant (the
“Signing Options”).


The Signing Options will be earned and become eligible to vest and be exercised
in five tranches (determining each tranche’s vesting/exercisability beginning as
of January 2 of the year set forth in the following table), and each successive
tranche will have a higher exercise price, as follows:


Tranche (shares)
Exercise Price
Vesting/Exercise schedule
2019 2,435,655
Closing Price on Grant Date
2020, 2021, 2022, 2023 (25%/yr)
2020 2,211,344
105% of Closing Price on Grant Date
2021, 2022, 2023, 2024 (25%/yr)
2021 2,155,404
110.25% of Closing Price on Grant Date
2022 (33%), 2023 (33%), 2024 (34%)
2022 2,393,454
115.76% of Closing Price on Grant Date
2023 (50%), 2024 (50%)
2023 1,571,489
121.55% of Closing Price on Grant Date
2024 (100%)

Provided that any vesting/exercise date designated in the foregoing chart as
2024 shall be December 31, 2023.




3



--------------------------------------------------------------------------------

EXECUTION COPY


(ii)    Additional 2019 Option Award. On the first business day of 2019, the
Executive shall receive a grant of options under the Incentive Plan to purchase
989,299 shares of the Company’s Series A common stock (“2019 Options”), provided
he is employed by the Company on such date. Such award is intended to supplement
the 2023 tranche of the Signing Options. Except as stated herein, such options
shall have terms and conditions consistent with the Company’s standard award
agreement, and like the 2023 tranche of the Signing Options it shall vest and
become exercisable in a single installment of 100 percent December 31, 2023, and
have a maximum term of seven years from the date the Signing Options were
granted. The exercise price for such stock options shall be 121.55 percent of
the closing price on the date the Signing Options are granted, provided if the
value on the date of grant exceeds such exercise price, the exercise price shall
be the closing price on the date of grant and the Parties shall discuss how to
make up for the lost economic value attributable to the higher exercise price
(e.g., through the grant of additional stock options which have a Black-Scholes
value equal to the difference between the Black-Scholes value of the option
promised on the first sentence hereof and the option with the higher exercise
price than the 2023 tranche of Signing Options, or a PRSU for a number of shares
equal to the difference between the exercise prices on the 989,299 shares).


(iii)    The Executive shall have the right to pay the exercise price for the
Signing Options and 2019 Options (the “Stock Options”) as well as the taxes on
the compensation recognized upon such exercise (up to his estimated marginal tax
rate) through a contemporaneous broker-assisted sale of shares by the Executive
(in accordance with applicable securities laws).


(iv)     Upon the Executive’s termination of employment without Cause or for
Good Reason, pursuant to subparagraph 10(c) below, the granted Stock Options
shall be fully vested and shall become exercisable at the same time such Stock
Options would have become exercisable as if the Executive had continued to be
employed by the Company through the end of the Employment Term, and upon the
Executive remaining employed for thirty days following a Change in Control,
pursuant to subparagraph 10(g) below, the granted Stock Options shall be fully
vested and shall become immediately exercisable.


(d)    SAR Awards.


(i)    Prior Special SARs. Pursuant to the Prior Agreement, the Executive
received a grant of 3,702,660 stock appreciation rights (“SARs”) in 2014 under
the Incentive Plan effective as of the date the Prior Agreement (which was
subsequently split adjusted to 3,702,660 shares of Series A and 3,702,660 shares
of Series C). Such SARs have terms and conditions consistent with prior “Special
CS-SARs”, as defined in the Prior Agreement, including vesting in 4 annual
installments of 25%, and the strike price and appreciated value on exercise each
determined using the average closing price of the Company’s Series A common
stock (after the split adjustment, Series A and Series C, as applicable) on the
10 days preceding and including the grant date (or exercise date) and 10 days
following the grant date (or exercise date) (as applicable), respectively,
pursuant to the implementing award agreement (“Special SARs”). Each grant of
Special SARs (including the replenishment awards related to such


4



--------------------------------------------------------------------------------

EXECUTION COPY


Special SARs) will payout the appreciation in a combination of 25% Series A
common stock (after the split adjustment, Series A and C, as applicable) and 75%
cash. The Executive shall have the right to pay taxes on the stock-settled
portion of the Special SARs by reducing the number of shares delivered to
satisfy the elected withholding (including withholding up to his estimated
marginal tax rate, even though it exceeds the minimum withholding requirements).
The Special SARs awarded to the Executive (including any Special SARs issued in
replenishment awards) shall be referred to as the “New SARs.”


(ii)    Upon the Executive’s termination of employment without Cause or for Good
Reason, pursuant to subparagraph 10(c) below, (x) all of the Executive’s
outstanding New SARs shall become fully vested; and (y) if such termination
occurs prior to December 31, 2019, then (1) one-half of the new SARs from each
replenishment shall be valued as of the date of termination using the valuation
rules applicable to and set forth in the applicable award agreements and paid
within sixty (60) days following the Executive’s termination of employment, and
(2) one-half of the New SARs shall be valued using the valuation rules
applicable to and set forth in the New SARs, as set forth above, and paid as of
the Scheduled Payment Date (as defined in the award agreement, as if the
Executive’s employment had not terminated). If the Executive has a Separation
From Service (for any reason other than death, Disability or Cause) on or after
December 31, 2019, the New SARs shall be valued, as set forth above, and paid as
of the Scheduled Payment Date(s) (as if the Executive’s employment had not
terminated).


(e)    PRSUs.


(i) Prior PRSU’s. Pursuant to the Prior Agreement, the Executive was awarded
Performance Restricted Stock Units (“PRSU’s”) under the terms of the Incentive
Plan and the implementing award agreements in each of the following calendar
years: 2014, 2015, 2016, 2017 and 2018, (“Prior PRSUs”).


The outstanding Prior PRSUs granted to the Executive shall continue to be earned
(if and to the extent) the Executive meets the quantitative performance metrics
previously established for a two or three-year performance period, as follows:


2016 Tranche: performance in 2016, 2017 and 2018;
2017 Tranche : performance in 2017, 2018 and 2019; and
2018 Tranche : performance in 2018 and 2019.


(ii) New PRSU’s. During the Term of Employment, the Executive shall be awarded
PRSUs under the terms of the Incentive Plan and the implementing award
agreements in each of the following calendar years: 2019, 2020, 2021, 2022 and
2023, conditioned upon the Executive being employed by the Company on the
applicable grant date therefore (“New PRSUs”). The number of PRSUs to be awarded
to the Executive in 2019 shall be 470,035. The number of PRSUs to be awarded to
the Executive in each of 2020, 2021, 2022 and 2023 shall be determined by
dividing $12,000,000 by the closing price of the Company’s Series A common stock
on the last business day prior to the grant date. In each case the number of
PRSUs shall be


5



--------------------------------------------------------------------------------

EXECUTION COPY


adjusted in accordance with the terms of the Incentive Plan for occurrences such
as stock splits, recapitalizations, etc., in order to maintain the expected
economics of the PRSU grant provided herein.


Each tranche of New PRSUs shall be granted by the Compensation Committee in the
first ninety (90) days of the year of the award (i.e., 2019, 2020, 2021, 2022
and 2023) provided the Executive is employed by the Company on the date of
grant. The New PRSUs granted to the Executive in each tranche shall be earned
(if and to the extent) the Executive is employed by the Company as of the last
day of the calendar year in which the PRSU was granted (or otherwise in
accordance with paragraph 10) and meets the performance metrics established for
that one-year performance period, as determined by the Compensation Committee,
in accordance with the terms of the implementing award agreement (which shall be
consistent with the terms of this Agreement). The one-year performance metrics
for each tranche shall be determined by the Compensation Committee in
consultation with the Executive prior to the grant date. The annual metrics will
be 75 percent qualitative business criteria (e.g., quality of programming and
succession planning) and 25 percent quantitative business criteria (e.g., as
described in subparagraph 4(b) with respect to the Annual Bonus). The
Compensation Committee shall determine the type of metrics (e.g., revenue,
operating income and cash flow objectives), the relative weight to be given to
each metric (e.g., 33% each), and the numerical performance targets for each
metric.


(iii)    Each tranche of PRSUs (Prior PRSUs and New PRSUs) will vest only if the
Compensation Committee certifies that the performance metrics are satisfied
during the applicable 1- year, 2-year or 3-year performance period. For the
Prior PRSUs, performance will be measured cumulatively during the applicable
2-year or 3-year performance period, so that to the extent there are individual
year targets within the 2-year or 3-year performance period, the failure to meet
a target for any individual year in the 2-year or 3-year performance period will
not eliminate the opportunity to earn the full tranche of PRSUs through
performance in the later year(s).


The review of performance relative to the pre-determined metrics for each
1-year, 2-year or 3-year performance period shall be completed within thirty
(30) days of the delivery of the audited financial statements of the Company for
the last year of such 1-year, 2-year or 3-year performance period. The
achievement of the pre-determined metrics will be determined by the Compensation
Committee. The full tranche of PRSUs shall be earned only upon full (100%)
achievement of the target for each pre-determined metric. If the Executive’s
performance relative to the targets is less than 80% of such targets, then no
portion of the tranche will be earned; and if the Executive’s performance
relative to the targets is between 80% and 100%, then the amount of the tranche
earned shall be pro-rated from 0% to 100%, consistent with the pro-ration
applied for other senior executives awarded PRSUs under the Incentive Plan.


To the extent the Executive earns all or any portion of a tranche of PRSUs
(Prior PRSUs or New PRSUs), the PRSUs shall be paid to the Executive as follows:




6



--------------------------------------------------------------------------------

EXECUTION COPY


(A) 50% of the earned PRSUs shall be paid in the calendar year immediately
following the last calendar year of the applicable 1-year, 2-year or 3-year
performance period, as soon as practicable following the Compensation
Committee’s determination of performance for such 1-year, 2-year or 3-year
performance period; and


(B) the remaining 50% of the earned PRSUs shall be paid: one-half as soon as
practicable after the beginning of the second calendar year following the last
calendar year of the applicable 1-year, 2-year or 3-year performance period, and
one-half as soon as practicable after the beginning of the third calendar year
following the last calendar year of the applicable 1-year, 2-year or 3-year
performance period;


in each case assuming that the Executive has not elected to defer the receipt of
shares in a manner consistent with IRC 409A and the parameters established by
the Compensation Committee. The Executive shall have the right to pay taxes on
the stock-settled PRSUs by reducing the number of shares delivered to satisfy
the elected withholding (including withholding up to his estimated marginal tax
rate, even though it exceeds the minimum withholding requirements).


(iv) All of the PRSUs (Prior PRSUs and New PRSUs) will be paid in the form of
shares of the Company’s Series A common stock (as adjusted in accordance with
the terms of the Incentive Plan for occurrences such as stock splits,
recapitalizations, etc., in order to maintain the expected economics of the PRSU
grant provided herein) registered on a Form S-8 under the Incentive Plan. The
Company has reserved (and in the future will continue to reserve) sufficient
shares under the Form S-8 to enable the Company to settle the Executive’s PRSUs
with such shares. This provision shall not require the Company to deliver
registered shares in settlement of the PRSUs if the Form S-8 registration has
been suspended or otherwise is not in effect (for example, because all of the
Company’s periodic information statements have not been timely filed). The
Compensation Committee will use reasonable efforts to enable the Executive to
pay any taxes required to be withheld in respect of the settled PRSUs either (A)
by having the Company withhold from the shares delivered to the Executive a
number of shares with a fair market value equal to such taxes, and/or (B) to the
extent the Compensation Committee reasonably believes to be appropriate for the
Company’s cash flow requirements, through a contemporaneous broker-assisted sale
of shares by the Executive. 


(v)    In the event the Company’s financial statements for any year(s) during a
1-year, 2-year or 3-year performance period for the PRSUs (including the Prior
PRSUs, New PRSUs and the PRSUs designated as “Prior PRSUs” under the Prior
Agreement) are restated within five (5) years following the close of such
1-year, 2-year or 3-year performance period, then the Compensation Committee
shall re-determine whether, and the extent to which, the pre-determined metrics
for such period were achieved, based upon the restated financial statements, and
(x) if the Company previously delivered too few shares of stock in settlement of
the PRSUs for such 1-year, 2-year or 3-year period, the Company shall promptly
deliver to the Executive (without interest or other adjustment for the passage
of time) any additional shares he was due for such 1-year, 2-year or 3-year
period, and (y) if the Company previously delivered too many shares of stock in
settlement of the PRSUs for such 1-year, 2-year or 3-year period, the


7



--------------------------------------------------------------------------------

EXECUTION COPY


Executive shall promptly deliver to the Company (without interest or other
adjustment for passage of time) the excess shares he previously was delivered
for such 1-year, 2-year or 3-year period; provided that, in the event the Party
required to deliver shares under this sentence is entitled to receive future
payments (other than payments which would constitute “deferred compensation”
under IRC 409A) from the Party entitled to receive delivery of shares under this
sentence, then the Party required to make the delivery of shares under this
sentence may reduce the number of shares due under this sentence by a number of
shares which have a fair market value equal to the present value of the future
payments to be received from the other Party.


(f)    Stockholding Requirements. The Executive has agreed to hold shares of the
Company’s common stock, in Series A and/or C, as of March 1 of each year as
follows:


2019        1,800,000
2020        2,220,000
2021        2,550,000
2022        2,750,000
2023        2,750,000


The foregoing holding requirements supersede any holding requirements applicable
to equity grants (including SAR and PRSU awards) under the Prior Agreement. PRSU
awards are not counted until shares are delivered; similarly SARs and Stock
Options are not counted until exercised and shares are delivered. These holding
requirements shall expire with the Term of Employment. The Executive also has
agreed to retain all of the shares realized upon exercise of the Stock Options,
net of shares used to pay the exercise price and taxes on exercise, until the
end of the Term of Employment.


(g) Withholding. The Company will have the right to withhold from payments
otherwise due and owing to the Executive, an amount sufficient to satisfy any
federal, state, and/or local income and payroll taxes, any amount required to be
deducted under any employee benefit plan in which Executive participates or as
required to satisfy any valid lien or court order.


5.    Employee Benefits.


(a) Group Benefits. During the Term of Employment, the Executive shall be
eligible to participate in all employee benefit plans and arrangements sponsored
or maintained by the Company for the benefit of its senior executive group,
including, without limitation, all group insurance plans (term life, medical and
disability) and retirement plans, as long as any such plan or arrangement
remains generally applicable to its senior executive group. The Executive shall
be entitled to four (4) weeks of vacation in each calendar year of employment;
the Executive may take vacation in accordance with Company policy, consistent
with the best interests of the Company; and annual leave not taken during a
calendar year shall be carried forward and/or forfeited in accordance with
Company policy.




8



--------------------------------------------------------------------------------

EXECUTION COPY


(b) Office. The Company will provide the Executive with office space and such
other facilities, support staff (Executive Assistant) and services suitable to
his position, adequate for the performance of his duties and reasonably
acceptable to Executive.


(c) Equipment. The Company will provide and pay all such reasonable expenses
related to Executive’s use of mobile technology during the Term of Employment,
including monthly fees for business use of a cellular telephone, a wireless
email device (e.g., a “Blackberry”), a personal digital assistant (PDA), and a
laptop computer, in each case as approved by the Company, to allow Executive to
perform his job duties outside of the Company’s offices.


6.    Business Expenses. The Executive shall be reimbursed for all reasonable
expenses incurred by him in the discharge of his duties, including, but not
limited to, expenses for entertainment and travel, provided the Executive shall
account for and substantiate all such expenses in accordance with the Company’s
written policies for its senior executive group. Executive shall be entitled to
travel via Company aircraft, pursuant to Company policy, or first class air
transportation. The Executive or his designee shall manage and approve the
business use of Company aircraft generally consistent with past practices and
consistent with Company policy as may be in effect from time to time.


7.    Car Allowance. During the Term of Employment the Executive will receive a
car allowance of $ 1,400 per calendar month.


8.    Airplane. During the Term of Employment, in addition to the other
compensation payable under Paragraph 4 of the Employment Agreement, the
Executive shall be eligible to use the Company’s aircraft for up to 200 hours of
personal use in each calendar year, provided that (i) the Company shall pay for
the first 100 hours of use during any calendar year, and (ii) the Executive
shall reimburse the Company for personal use in excess of such first 100 hours
(up to the 200 hour limit) at two times the actual fuel cost for the airplane in
accordance with that certain Aircraft Time Sharing Agreement by and between the
Executive and Discovery Communications, LLC (as amended from time to time; and
any references in such agreement to the Prior Agreement shall hereby be
considered references to this Agreement). If the Company requests that a family
member or guest accompany the Executive on a business trip such use shall not be
considered personal use, and to the extent the Company imputes income to the
Executive for such family member or guest travel, the Company may, consistent
with company policy, pay the Executive a lump sum “gross-up” payment sufficient
to make the Executive whole for the amount of federal, state and local income
and payroll taxes due on such imputed income as well as the federal, state and
local income and payroll taxes with respect to such gross-up payment.


9.    Freedom to Contract. The Executive agrees to hold the Company harmless
from any and all liability arising out of any prior contractual obligations
entered into by the Executive with another employer. The Executive represents
and warrants that he has not made and, during the Term of Employment, will not
make any contractual or other commitments that would conflict with or prevent
his performance of any portion of this Agreement or conflict with the full
enjoyment by the Company of the rights herein granted.


9



--------------------------------------------------------------------------------

EXECUTION COPY




10.    Termination. Notwithstanding the provisions of Paragraph 2 of this
Agreement, the Executive’s employment under this Agreement and the Term of
Employment hereunder shall terminate on the earliest of the following dates:


(a) Death. Upon the date of the Executive’s death. In such event, the Company
shall pay to the Executive’s legal representatives or named beneficiaries (as
the Executive may designate from time to time in a writing delivered to the
Company): (i) the Executive’s accrued but unpaid Base Salary through the date of
termination, plus (ii) any Annual Bonus for a completed year which was earned
but not paid as of the date of termination; plus (iii) any accrued but unused
vacation leave pay as of the date of termination; plus (iv) any accrued vested
benefits under the Company’s employee welfare and tax-qualified retirement
plans, in accordance with the terms of those plans; plus (v) reimbursement of
any business expenses in accordance with Paragraph 6 hereof ((i), (ii), (iii),
(iv) and (v) hereinafter, the “Accrued Benefits”). In addition, the Company
shall pay (w) an amount equal to a fraction of the Annual Bonus the Executive
would have received for the calendar year of the Executive’s death, where the
numerator of the fraction is the number of calendar days the Executive was
actively employed during the calendar year and the denominator of the fraction
is 365, which amount shall be payable at the time the Company normally pays the
Annual Bonus; plus (x) the Executive’s family may elect to (1) continue to
receive coverage under the Company’s group health benefits plan to the extent
permitted by, and under the terms of, such plan and to the extent such benefits
continue to be provided to the survivors of Company executives at Executive’s
level in the Company generally, or (2) receive COBRA continuation of the group
health benefits previously provided to the Executive’s family pursuant to
Paragraph 5 (provided his family timely elects such COBRA coverage) in which
case the Company shall pay the premiums for such COBRA coverage up to the
maximum COBRA period, provided that if the Company determines that the provision
of continued group health coverage at the Company’s expense may result in
Federal taxation of the benefit provided thereunder to Executive’s family (e.g.,
because such benefits are provided by a self-insured basis by the Company), or
in other penalties applied to the Company, then the family shall be obligated to
pay the full monthly premium for such coverage and, in such event, the Company
shall pay Executive’s surviving spouse, in a lump sum (or, if such lump sum
would violate IRC 409A, in monthly installments), an amount equivalent to the
monthly premium for COBRA coverage for the remaining balance of the maximum
COBRA period; plus (y) the granted New SARs pursuant to the terms of their award
agreements, including the payment of the New SARs in a single lump sum no later
than the regular Company payroll date that is closest in time to the date that
is 60 days following the date of death; plus (z) the granted Stock Options shall
be fully vested and exercisable pursuant to the terms of their award agreement.
If the Executive dies during the Term of Employment and prior to the last day of
the performance period for any tranche of PRSUs, then the Executive shall be
entitled to a pro-rata portion of such tranche of PRSUs, based upon actual
performance through the date of death, provided that (1) the maximum number of
Prior PRSUs in each tranche which may be earned is limited to (A) 1 divided by
the number of years in the tranche’s performance period, multiplied by (B) the
number of full or partial years completed for the performance period (for
example, if a tranche of Prior PRSUs has a 3-year performance period, and the
Executive dies during the second year of such performance period, the pro-rated
vesting cannot exceed 2/3 of such tranche of Prior


10



--------------------------------------------------------------------------------

EXECUTION COPY


PRSUs). The achievement of the pre-determined metrics for the PRSUs will be
determined by the Compensation Committee following receipt of the Company
financial statements for the quarter which included the date of death and will
be distributed to the Executive’s designated beneficiary (or estate, if there is
no designated beneficiary or the designated beneficiary did not survive the
Executive) in a lump sum; if the Executive died during the first two quarters of
a calendar year, the earned PRSUs will be paid no later than the end of such
calendar year, and if the Executive died during the last two quarters of a
calendar year, the earned PRSUs will be paid in the following calendar year. If
the Executive dies prior to the grant date (within the first ninety (90) days of
the applicable performance period before the performance metrics for such
performance period have been established) then there will be no grant of such
tranche (and no pro-rated vesting for such tranche).


(b) Cause. Upon the date specified in a written notice from the Board
terminating the Executive’s employment for “Cause.” In such event, the Company
shall pay to the Executive the Accrued Benefits, and all other benefits or
payments due or owing the Executive shall be forfeited.


The Company shall have “Cause” as a result of the Executive’s:


(i) Willful malfeasance by the Executive in connection with his employment,
including embezzlement, misappropriation of funds, property or corporate
opportunity or material breach of this Agreement, as determined by the Board
after investigation, notice to Executive of the charge and provision to the
Executive of an opportunity to respond;


(ii) If the Executive commits any act or becomes involved in any situation or
occurrence involving moral turpitude, which is materially damaging to the
business or reputation of the Company;


(iii) If the Executive is convicted of, or pleads guilty or nolo contendre to,
fails to defend against, or is indicted for a felony or a crime involving moral
turpitude; or


(iv) If the Executive repeatedly or continuously refuses to perform his duties
hereunder or to follow the lawful directions of the Board (provided such
directions do not include meeting any specific financial performance metrics).


The Executive’s employment shall not be terminated for Cause under this
subparagraph (b) unless the Company notifies the Executive in writing of its
intention to terminate his employment for Cause, describes with reasonably
specificity the circumstances giving rise thereto, and (provided the Board
believes such circumstances are susceptible of being cured by the Executive)
provides the Executive a period of at least ten (10) business days to cure, and
the Executive has failed to effect such a cure within such period. The Board, in
its reasonable discretion, exercised in good faith, shall determine whether the
Executive has cured the circumstances giving rise to Cause.




11



--------------------------------------------------------------------------------

EXECUTION COPY


(c) Other Than for Cause or for Good Reason. Upon the date specified in a
written notice (i) from the Board terminating the Executive’s employment for any
reason other than for Cause, the Executive’s death, the Executive’s
“Disability,” or the expiration of the Term of Employment (and in the event no
date is specified in the notice, the termination shall be effective upon the
date on which the notice is delivered to the Executive); or (ii) from the
Executive terminating his employment for “Good Reason.” In such event, the
Company shall pay to the Executive: (t) the Accrued Benefits; plus (u) an amount
equal to a fraction of the Annual Bonus the Executive would have received for
the calendar year of the termination, where the numerator of the fraction is the
number of calendar days the Executive was employed during the calendar year and
the denominator of the fraction is 365, which amount shall be payable at the
time the Company normally pays the Annual Bonus and subject to achievement of
the applicable performance metric; (v) an amount equal to one-twelfth (1/12) of
the average annualized Base Salary the Executive was earning in the calendar
year of the termination and the immediately preceding calendar year, multiplied
by the applicable number of months in the Severance Period, which amount shall
be paid in substantially equal payments over the course of the Severance Period
in accordance with the Company’s normal payroll practices during such period;
plus (w) an amount equal to one-twelfth (1/12) of the average Annual Bonus paid
to the Executive for the immediately preceding two years (provided that the
amount of any Annual Bonus in excess of $12,000,000 shall be disregarded),
multiplied by the number of months in the Severance Period, which amount shall
be paid in substantially equal payments over the course of the Severance Period
in accordance with the Company’s normal payroll practices during such period;
plus (x) accelerated vesting and payment of Executive’s granted but unvested New
SARs in accordance with Paragraph 4(d)(ii) hereof; (y) plus accelerated vesting
of the granted but unvested Stock Options in accordance with Paragraph 4(c)(iv);
plus (z) the Executive and his dependents may elect to (1) continue to receive
coverage under the Company’s group health benefits plan to the extent permitted
by, and under the terms of, such plan and to the extent such benefits continue
to be provided to the former executives of the Company generally, or (2) receive
COBRA continuation of the group health benefits previously provided to the
Executive and his family pursuant to Paragraph 5 (provided Executive timely
elects such COBRA coverage) in which case the Company shall pay the premiums for
such COBRA coverage up to the maximum applicable COBRA period, provided that if
the Company determines that the provision of continued group health coverage at
the Company’s expense may result in Federal taxation of the benefit provided
thereunder to Executive or his family (e.g., because such benefits are provided
by a self-insured basis by the Company) or in other penalties applied to the
Company, then the Executive shall be obligated to pay the full monthly premium
for such coverage and, in such event, the Company shall pay the Executive, in a
lump sum (or, if such lump sum would violate IRC 409A, in monthly installments),
an amount equivalent to the monthly premium for COBRA coverage for the remaining
balance of the maximum COBRA period (provided, that the Company shall cease to
pay such COBRA premiums at such time that Executive obtains new employment and
is eligible for health insurance benefits from the new employer or COBRA rights
otherwise expire) ((u), (v), (w), (x) (y) and (z) hereinafter, the “Severance
Benefits”). For the purposes of this Agreement, the “Severance Period” shall be
a period of twenty-four (24) months commencing on the termination of the
Executive’s employment.
    


12



--------------------------------------------------------------------------------

EXECUTION COPY


If the Executive’s employment is terminated by the Executive for Good Reason or
by the Company other than for Cause the Executive shall continue to earn each of
the outstanding PRSUs, if and to the extent the performance metrics are
satisfied during the applicable performance period, based upon actual
performance through the end of the applicable performance period, as certified
by the Compensation Committee, as if the Executive’s employment had not
terminated. The PRSUs shall be paid at the same time as if the Executive
continued to be employed by the Company. If such termination is prior to the
grant date (within the first ninety (90) days of the applicable performance
period before the performance metrics for such performance period have been
established) then there will be no grant of such tranche (and no PRSUs for such
tranche may be earned).
 
The Executive shall have “Good Reason” as a result of the Company’s:


(1) reduction of Executive’s Base Salary;
(2) material reduction in the amount of the Annual Bonus which Executive is
eligible to earn;
(3) relocation of Executive’s primary office at the Company to a facility or
location that is more than forty (40) miles away from Executive’s primary office
location immediately prior to such relocation and is further away from
Executive’s residence;
(4) material reduction of Executive’s duties; or
(5) material breach of this Agreement.


The Executive’s employment shall not be terminated for Good Reason under this
subparagraph (c) unless the Executive notifies the Board in writing, within 90
days of the event or last event giving rise to the alleged Good Reason, of his
intention to terminate his employment for Good Reason, describes with reasonably
specificity the circumstances giving rise thereto, and (provided such
circumstances are susceptible of being cured by the Company) provides the
Company a period of at least ten (10) business days to cure, and the Company has
failed to effect such a cure within such period and the Executive then resigns
within ten (10) business days following the end of the cure period.


(d) Disability. Upon the date specified in a written notice from the Board of
Directors terminating the Executive’s employment for “Disability.” In the event
of the Executive’s Disability, the Company shall pay to the Executive (v) the
Accrued Benefits; plus (w) an amount equal to a fraction of the Annual Bonus the
Executive would have received for the calendar year of the Executive’s
Disability, where the numerator of the fraction is the number of calendar days
the Executive was actively employed during the calendar year and the denominator
of the fraction is 365, which amount shall be payable at the time the Company
normally pays the Annual Bonus; plus (x) the Executive and his dependents may
elect to (1) continue to receive coverage under the Company’s group health
benefits plan to the extent permitted by, and under the terms of, such plan and
to the extent such benefits continue to be provided to the former executives of
the Company generally, or (2) receive COBRA continuation of the group health
benefits previously provided to the Executive and his family pursuant to
Paragraph 5 (provided Executive timely elects such COBRA coverage) in which case
the Company shall pay the


13



--------------------------------------------------------------------------------

EXECUTION COPY


premiums for such COBRA coverage up to the maximum applicable COBRA period,
provided that if the Company determines that the provision of continued group
health coverage at the Company’s expense may result in Federal taxation of the
benefit provided thereunder to Executive or his family (e.g., because such
benefits are provided by a self-insured basis by the Company) or in other
penalties applied to the Company, then the Executive shall be obligated to pay
the full monthly premium for such coverage and, in such event, the Company shall
pay the Executive, in a lump sum (or if such lump sum would violate IRC 409A in
monthly installments), an amount equivalent to the monthly premium for COBRA
coverage for the remaining balance of the maximum COBRA period (provided, that
the Company shall cease to pay such COBRA premiums at such time that Executive
obtains new employment and is eligible for health insurance benefits from the
new employer); plus (y) the granted New SARs pursuant to the terms of their
award agreements including the payment of the New SARs in a single lump sum no
later than the regular Company payroll date that is closest in time to the date
that is 60 days following the date the Executive has a Separation From Service
as a result of such Disability; plus (z) the granted Stock Options shall be
fully vested and exercisable pursuant to the terms of their award agreements. If
the Executive’s employment is terminated as a result of Disability prior to the
last day of the performance period for any tranche of PRSUs, then the Executive
shall be entitled to a pro-rata portion of such tranche of PRSUs, based upon
actual performance through the date of termination, provided that (1) the
maximum number of Prior PRSUs in each tranche which may be earned is limited to
(A) 1 divided by the number of years in the tranche’s performance period,
multiplied by (B) the number of full or partial years completed for the
performance period (for example, if a tranche of Prior PRSUs has a 3-year
performance period, and the Executive is terminated as a result of his
Disability during the second year of such performance period, the pro-rated
vesting cannot exceed 2/3 of such tranche of Prior PRSUs). The achievement of
the pre-determined metrics for the PRSUs will be determined by the Compensation
Committee following receipt of the Company financial statements for the year
which included the date of termination, and the earned PRSUs shall be paid at
the same time as if the Executive continued to be employed by the Company. If
such termination is prior to the grant date (within the first ninety (90) days
of the applicable performance period before the performance metrics for such
performance period have been established) then there will be no grant of such
tranche (and no pro-rata vesting for such tranche).


For purposes of this Agreement, the Executive shall be deemed to have a
“Disability” if the Executive is unable to perform substantially all of his
duties under this Agreement in the normal and regular manner due to mental or
physical illness or injury, and has been unable so to perform for one hundred
fifty (150) days or more during the twelve (12) consecutive months then ending.
The determination of Executive’s Disability shall be made by the Board. The
Executive shall cooperate fully with any physician or health care professional
(the “Doctor”) chosen by the Board, in its sole discretion, to review
Executive’s medical condition. The Executive shall cooperate with the Doctor by,
among other things, executing any necessary releases to grant the Doctor full
access to any and all of the Executive’s medical records, authorizing or
requiring physicians and other healthcare professionals who have treated or
dealt with the Executive to consult with the Doctor and submitting to such
physical examinations or


14



--------------------------------------------------------------------------------

EXECUTION COPY


testing as may be requested by the Doctor. The Executive shall be deemed to have
a Disability if he is receiving disability benefits under the long term
disability plan sponsored by the Company.


(e) Quit. Upon the date the Executive retires, resigns or otherwise terminates
his employment with the Company other than with Good Reason or on account of
Executive’s death. If the Executive so voluntarily terminates his employment
with the Company prior to December 31, 2023, it shall be considered a material
breach of this Agreement (unless such termination is within the 30 day window
following the thirtieth day following a Change in Control, as contemplated by
subparagraph 10(g)). In the event of the Executive’s quit, the Company shall pay
to the Executive the Accrued Benefits, and all other benefits or payments due or
owing the Executive shall be forfeited.


(f) Term. Upon the expiration of the Term of Employment. In the event of the
termination of the Executive’s employment upon the expiration of the Term of
Employment, the Company shall pay to the Executive (w) the Accrued Benefits;
plus (x) the Executive and his dependents may elect to (1) continue to receive
coverage under the Company’s group health benefits plan to the extent permitted
by, and under the terms of, such plan and to the extent such benefits continue
to be provided to the former executives of the Company generally, or (2) receive
COBRA continuation of the group health benefits previously provided to the
Executive and his family pursuant to Paragraph 5 (provided Executive timely
elects such COBRA coverage) in which case the Company shall pay the premiums for
such COBRA coverage up to the maximum applicable COBRA period, provided that if
the Company determines that the provision of continued group health coverage at
the Company’s expense may result in Federal taxation of the benefit provided
thereunder to Executive or his family (e.g., because such benefits are provided
by a self-insured basis by the Company) or in other penalties applied to the
Company, then the Executive shall be obligated to pay the full monthly premium
for such coverage and, in such event, the Company shall pay the Executive, in a
lump sum (or if such lump sum would violate IRC 409A in monthly installments),
an amount equivalent to the monthly premium for COBRA coverage for the remaining
balance of the maximum COBRA period (provided, that the Company shall cease to
pay such COBRA premiums at such time that Executive obtains new employment and
is eligible for health insurance benefits from the new employer or COBRA rights
otherwise expire); plus (y) the granted New SARs pursuant to the terms of their
award agreements, including payment of such New SARs on the Scheduled Payment
Date(s), as if the Executive’s employment had not terminated; plus (z) an amount
equal to the sum of (1) the annualized Base Salary the Executive was earning
upon expiration of the Term plus (2) the average of the Annual Bonus paid to the
Executive for the immediately preceding two years (provided the amount of any
Annual Bonus in excess of $12,000,000 shall be disregarded), which amount shall
be paid in substantially equal payments over the course of the twelve (12)
months immediately following his Separation From Service after the expiration of
the Term of Employment, in accordance with the Company’s normal payroll
practices during such period. It is the intent of the Parties that the deferred
compensation under this subparagraph will not be due or paid if the Executive is
entitled to receive Severance Benefits under Paragraph 10(c) or 10(g). The
Executive shall continue to earn each of the outstanding PRSUs, if and to the
extent the performance metrics are satisfied during the applicable performance
period, based upon actual performance through the end of the applicable
performance period, as certified by


15



--------------------------------------------------------------------------------

EXECUTION COPY


the Compensation Committee, as if the Executive’s employment had not terminated.
The PRSUs shall be paid at the same time as if the Executive continued to be
employed by the Company. The Stock Options shall be fully vested and shall
become exercisable at the same time such Stock Options would have become
exercisable as if the Executive had continued to be employed by the Company.


(g) Change in Control. If the Executive remains employed by the Company (or its
successor) for thirty (30) days following a Change in Control, then the
outstanding PRSUs (for which the performance period has not expired), the
granted and unvested New SARs and the granted and unvested Stock Options will
become fully vested as of the thirtieth day following the Change in Control and
the PRSUs shall be earned regardless of actual performance. In the event the
Executive’s employment is terminated (i) other than for Cause or for Good Reason
(pursuant to subparagraph 10(c)) within sixty (60) days following a Change in
Control, or (ii) voluntarily by the Executive within the 30 calendar days
commencing on the thirty-first day following a Change in Control, then the
Executive shall be treated as if his employment was terminated pursuant to
subparagraph 10(c) except that (A) the outstanding PRSUs (for which the
performance period has not expired) and the granted and unvested New SARs will
become fully vested as of thirty days after the Change in Control, the PRSUs
shall be earned regardless of actual performance and the PRSUs shall be
distributed immediately to the extent permissible under IRC 409A, and (B) the
Stock Options will become fully vested and immediately exercisable.


For the purposes of this Agreement, “Change in Control” shall mean (A) the
merger, consolidation or reorganization of the Company with any other company
(or the issuance by the Company of its voting securities as consideration in a
merger, consolidation or reorganization of a subsidiary with any other company)
unless, immediately following such a merger, consolidation or reorganization (i)
the voting securities of the Company outstanding immediately prior thereto
continue to represent (either by remaining outstanding or by being converted
into voting securities of the other entity) at least 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such merger, consolidation or reorganization, and (ii) either
(I) Advance/Newhouse Programming Partnership (individually and with its
affiliates) continues to be entitled to exercise its special class voting rights
described in Article IV, Section C 5(c) of the Company’s Certificate of
Incorporation (as in effect on the date hereof) or the equivalent thereof (the
“Preferred A Blocking Rights”) and Robert Miron or Steven Miron is a member of
the surviving company’s board (or Steven Newhouse has board observation rights),
or (II) John C. Malone (individually and with his respective affiliates) or his
heirs shall beneficially own more than twenty percent (20%) of the voting power
represented by the outstanding “Voting Securities” (as defined in the Company’s
Certificate of Incorporation) of the Company (such that Mr. Malone or his heirs
effectively may block any action requiring a supermajority vote under Article
VII of Company’s Certificate of Incorporation as in effect on the date hereof)
or the equivalent thereof (the “Common B Blocking Rights”); (B) the consummation
by the Company of a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than any such sale or disposition to an entity for which
either (i) Advance/Newhouse Programming Partnership (individually and with its
affiliates) continues


16



--------------------------------------------------------------------------------

EXECUTION COPY


to be entitled to exercise its Preferred A Blocking Rights and Robert Miron or
Steven Miron is a member of the surviving company’s board (or Steven Newhouse
has board observation rights), or (ii) Mr. Malone (individually and with his
affiliates) or his heirs continues to be entitled to exercise his Common B
Blocking Rights; or (C) any sale, transfer or issuance of voting securities of
the Company (including any series of related transactions) as a result of which
neither Advance/Newhouse Programming Partnership (individually and with its
affiliates) continues to be entitled to exercise its Preferred A Blocking Rights
nor Mr. Malone (individually and with his affiliates) or his heirs continues to
be entitled to exercise his Common B Blocking Rights. Notwithstanding the
foregoing, a Change in Control will not accelerate the payment of any “deferred
compensation” (as defined under IRC 409A) unless the Change in Control also
qualifies as a change in control under Treasury Regulation 1.409A-3(i)(5).


Following the termination of the Term of Employment and the Executive’s
employment under this Agreement, the Company will have no further liability to
the Executive hereunder and no further payments will be made to him, except as
provided in subparagraphs (a) through (g) above. On or following the date of
termination of the Executive’s employment pursuant to subparagraph (c), (d), (f)
or (g) above, in consideration of the payments to be made to the Executive
pursuant to such subparagraph (other than the Accrued Benefits, which are
payable regardless of whether the Executive signs a release) and as a condition
to the payment thereof, the Executive agrees to execute a release of any claims
against the Company, its employees, officers, directors, members, shareholders,
affiliates and subsidiaries arising out of, in connection with or relating to
the Executive’s employment with or termination of employment from the Company
including any claims under the terms of this Agreement and including a release
of claims under the Age Discrimination in Employment Act, in a form to be
provided by the Company. The release must become irrevocable within sixty (60)
calendar days (or such earlier date as the release provides) after termination.
Payment of any “409A Payment” (as defined in Paragraph 14(a)) shall be made as
provided in subparagraph (c), (d), (f) or (g), as modified by Paragraph 14(a),
but, in any event, not before the first business day of the year subsequent to
the year in which occurs the date of termination if the sixty (60) calendar day
period specified above ends in the calendar year subsequent to such date of
termination. The Company agrees that such release will provide that: (1) the
Term of Employment has ended and the Company will no longer require the
Executive to perform any additional duties under this Agreement on behalf of the
Company, except those post-employment duties contemplated by the release (if
any) and Paragraphs 11, 12 and 13 below; (2) other than as set forth or
otherwise addressed in the release, the Board has no actual knowledge of any
claim, charge or complaint against the Executive; and (3) the release shall not
be construed to prohibit the Executive from presenting any defense against any
claim, charge or complaint the Company subsequently may bring against him.


In the event that the Term of Employment has expired, no successor agreement has
been executed by the Executive and the Company, and the Executive continues to
provide his services to the Company at the Company’s request, such employment
shall be at will on such terms and conditions as may be established by the
Company and may be terminated for any reason or no reason at any time by either
Party with or without notice.


11.    Restrictive Covenants.


17



--------------------------------------------------------------------------------

EXECUTION COPY




(a) Exclusive Services. The Executive shall during the Term of Employment,
except during vacation periods, periods of illness and the like, devote his full
and undivided business time and attention to his duties and responsibilities for
the Company. During the Executive’s employment with the Company, the Executive
shall not engage in any other business activity that would interfere with his
responsibilities or the performance of his duties under this Agreement, provided
that the Executive may sit on the boards of directors of other entities, with
the prior written approval of the Board. The Executive will not during the Term
of Employment solicit offers for the Executive’s services, negotiate with
potential employers, enter into any oral or written agreement for the
Executive’s services, give or accept any option for the Executive’s services,
enter into the employment of, perform services for, or grant or receive future
rights of any kind relating to the Executive’s services to or from any person or
entity whatsoever other than the Company.


(b) Non-Solicitation, Non-Interference and Non-Competition. As a means to
protect the Company’s legitimate business interests including protection of the
“Confidential Information” (as defined in subparagraph 11(c)) of the Company
(Executive hereby agreeing and acknowledging that the activities prohibited by
this Paragraph 11 would necessarily involve the use of Confidential
Information), during the “Restricted Period” (as defined below), the Executive
shall not, directly, indirectly or as an agent on behalf of any person, firm,
partnership, corporation or other entity:


(i) solicit for employment, consulting or any other provision of services or
hire any person who is a full-time or part-time employee of (or in the preceding
six (6) months was employed by) the Company (or a Company Entity) or an
individual performing, on average, twenty or more hours per week of personal
services as an independent contractor to the Company (or a Company Entity),
provided the prohibition in this clause (i) shall not apply to the Executive’s
Executive Assistant. This includes, but is not limited to, inducing or
attempting to induce, or influencing or attempting to influence, any such person
to terminate his or her employment or performance of services with or for the
Company (or a Company Entity); or


(ii) (x) solicit or encourage any person or entity who is or, within the prior
six (6) months, was a customer, producer, advertiser, distributor or supplier of
the Company (or a Company Entity) during the Term of Employment to discontinue
such person’s or entity’s business relationship with the Company (or a Company
Entity); or (y) discourage any prospective customer, producer, advertiser,
distributor or supplier of the Company (or a Company Entity) from becoming a
customer, producer, advertiser, distributor or supplier of the Company (or a
Company Entity), including, without limitation, making any negative statements
or communications about the Company (or a Company Entity) or their respective
shareholders, directors, officers, employees or agents; provided that the
restrictions of this clause (ii) shall apply only to customers, producers,
advertisers, distributors or suppliers of the Company with which the Executive
had personal contact, or for whom the Executive had some responsibility in the
performance of the Executive’s duties for the Company, during the Term of
Employment; or




18



--------------------------------------------------------------------------------

EXECUTION COPY


(iii) hold any interest in (whether as owner, investor, shareholder, lender or
otherwise) or perform any services for (whether as employee, consultant,
advisor, director or otherwise), including the service of providing advice for,
a Competitive Business. For the purposes of this Agreement, a “Competitive
Business” shall be any business that directly competes with the Company for
viewers, advertisers, distributors, producers, actors or the like in (x) the
production, post-production assembly, or distribution/delivery by electronic
means (including, but not limited to, broadcast, cable, satellite, or the
internet) of video entertainment, or (y) the exploitation of video entertainment
through retail sales establishments, theatres or the internet. For the avoidance
of doubt, the foregoing is not intended to prohibit the Executive from working
for or engaging in activities on behalf of a business primarily engaged in the
production, distribution and exploitation of video entertainment in the form of
motion pictures intended primarily for theatrical release or computer-based
gaming, such as Lions Gate Entertainment, Paramount Pictures and Electronic Arts
(as those businesses are currently constituted and operated).


(iv) The “Restricted Period” shall begin on the Effective Date and shall expire
on the second anniversary of the Executive’s termination of employment with the
Company.


(v) Notwithstanding clauses (iii) and (iv) above, the Executive may own,
directly or indirectly, of an aggregate of not more than 2% of the outstanding
publicly traded stock or other publicly traded equity interest in any entity
that engages in a Competitive Business, so long as such ownership therein is
solely as a passive investor and does not include the performance of any
services (as director, employee, consultant, advisor or otherwise) to such
entity.


(c) Confidential Information.


(i) No Disclosure. Executive shall not, at any time (whether during or after the
Term of Employment) (x) retain or use for the benefit, purposes or account of
himself or any other person or entity, or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person or entity outside
the Company (other than its shareholders, directors, officers, managers,
employees, agents, counsel, investment advisers or representatives in the normal
course of the performance of their duties), any non-public, proprietary or
confidential information (including trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approval) concerning the past, current or future business, activities and
operations of the Company, any Company Entities and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior authorization of the Board.
Confidential Information shall not include any information that is (A) generally
known to the industry or the public other than as a result of the Executive’s
breach of this Agreement; (B) is or was available to the Executive on a
non-confidential basis prior to its disclosure to such Executive by the Company
(or a Company Entity), or (C) made available to the Executive by a third party
who, to the best of the Executive’s knowledge, is or was not bound by a
confidentiality agreement with


19



--------------------------------------------------------------------------------

EXECUTION COPY


(or other confidentiality obligation to) the Company (or a Company Entity) or
another person or entity. The Executive shall handle Confidential Information in
accordance with the applicable federal securities laws.


(ii) Permitted Disclosures. Notwithstanding the provisions of the immediately
preceding clause (i), nothing in this Agreement shall preclude the Executive
from (x) using any Confidential Information in any manner reasonably connected
to the conduct of the Company’s business; or (y) disclosing the Confidential
Information to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which Executive is subject), provided that the Executive
gives the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Executive shall cooperate with such efforts by the Company, and shall
in any event make only the minimum disclosure required by such law, rule or
regulation). Nothing contained herein shall prevent the use in any formal
dispute resolution proceeding (subject, to the extent possible, to a protective
order) of Confidential Information in connection with the assertion or defense
of any claim, charge or other dispute by or against the Company or the
Executive. Provided Executive does so consistent with the Defend Trade Secrets
Act (18 U.S.C. § 1833), Executive may disclose trade secret information to a
government official or to an attorney for the purposes of obtaining legal advice
or submit it under seal in certain court proceedings without fear of prosecution
or liability. For the avoidance of doubt, and notwithstanding the foregoing,
nothing herein or in this Agreement shall (x) prohibit the Executive from
communicating with a government agency, regulator or legal authority concerning
any possible violations of federal or state law or regulation, or (y) prevent or
limit the Executive from discussing his terms and conditions of employment. 
Nothing herein or in this Agreement, however, authorizes the disclosure of
information the Executive obtained through a communication that was subject to
the attorney-client privilege, unless disclosure of the information would
otherwise be permitted by an applicable law or rule.


(iii) Return All Materials. Upon termination of the Executive’s employment for
any reason, the Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company (or a Company Entity), (y)
immediately destroy, delete, or return to the Company (at the Company’s option)
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in the Executive’s
possession or control (including any of the foregoing stored or located in the
Executive’s office, home, smartphone, laptop or other computer, whether or not
such computer is Company property) that contain Confidential Information or
otherwise relate to the business of the Company, except that the Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Executive is or becomes aware.




20



--------------------------------------------------------------------------------

EXECUTION COPY


(d) Reasonableness of Covenants. The Executive acknowledges and agrees that the
services to be provided by him under this Agreement are of a special, unique and
extraordinary nature. The Executive further acknowledges and agrees that the
restrictions contained in this Paragraph 11 are necessary to prevent the use and
disclosure of Confidential Information and to protect other legitimate business
interests of the Company. The Executive acknowledges that all of the
restrictions in this Paragraph 11 are reasonable in all respects, including
duration, territory and scope of activity. The Executive agrees that the
restrictions contained in this Paragraph 11 shall be construed as separate
agreements independent of any other provision of this Agreement or any other
agreement between the Executive and the Company. The Executive agrees that the
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions in
this Paragraph 11. The Executive agrees that the restrictive covenants contained
in this Paragraph 11 are a material part of the Executive’s obligations under
this Agreement for which the Company has agreed to compensate the Executive as
provided in this Agreement. The Restricted Period referenced above shall be
tolled on a day-for-day basis for each day during which the Executive violates
the provisions of the subparagraphs above in any respect, so that the Executive
is restricted from engaging in the activities prohibited by the subparagraphs
for the full period.


12.    Intangible Property. The Executive will not at any time during or after
the Term of Employment have or claim any right, title or interest in any trade
name, trademark, or copyright belonging to or used by the Company or Company
Entities and shall not have or claim any right, title or interest in any
material or matter of any sort prepared for or used in connection with the
programming, advertising, broadcasting or promotion of the Company or Company
Entities, whatever the Executive’s involvement with such matters may have been,
and whether procured, produced, prepared, published or broadcast in whole or in
part by the Executive, it being the intention of the Parties that the Executive
shall, and hereby does, recognize that the Company or Company Entities now has
and shall hereafter have and retain the sole and exclusive rights in any and all
such trade names, trademarks, copyrights (all the Executive’s work in this
regard being a work for hire for the Company under the copyright laws of the
United States), character names, material and matter as described above. The
Executive shall cooperate fully with the Company during his employment and
thereafter in the securing of trade name, patent, trademark or copyright
protection or other similar rights in the United States and in foreign countries
and shall give evidence and testimony and execute and deliver to the Company all
papers reasonably requested by it in connection therewith, provided however that
the Company shall reimburse the Executive for reasonable expenses related
thereto.


13.    Arbitration.


(a) The Parties shall retain all rights and remedies available to them under
law, in equity, or otherwise with respect to any dispute, claim or controversy
arising out of, relating to, concerning, involving, or requiring the
interpretation of the provisions of Paragraphs 11-12 of this Agreement, and any
such dispute, claim or controversy shall not be subject to arbitration under
this Paragraph 13 or otherwise. The Parties consent to the exclusive
jurisdiction of the state and federal courts located in borough of Manhattan in
New York City, New York.


21



--------------------------------------------------------------------------------

EXECUTION COPY




(b) All other disputes, claims or controversies arising out of or relating to
this Agreement or Executive’s employment with the Company shall be settled by
confidential arbitration initiated within the applicable statute of limitations
period and administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes in the form obtaining
when the arbitration is initiated. The determination of the arbitrator shall be
final and binding on the Parties and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The place of
arbitration shall be the New York City metropolitan area.


(c) The arbitrator shall be selected by mutual agreement of the Parties. If the
Parties are not able to agree upon an available arbitrator within seven days of
the initiation of the arbitration, the Parties shall obtain from the National
Academy of Arbitrators a panel of seven available arbitrators and the arbitrator
shall be selected by each Party striking the name of one arbitrator in turn,
until only one name of an available arbitrator remains. The Party initiating the
arbitration shall make the first strike within 48 hours of receiving the panel
list and each successive strike shall be made within 48 hours of the previous
strike.


(d) Consistent with the expedited nature of arbitration, each Party will, upon
written request of the other Party, promptly provide the other with copies of
documents on which the producing Party may rely in support of or in opposition
to any claim or defense. Any dispute regarding discovery, or the scope thereof,
shall be determined by the arbitrator, which determination shall be conclusive.
All discovery shall be completed within 30 days following the appointment of the
arbitrator.


(e) The arbitrator may grant any remedy or relief that would be available in a
court of law provided, however, that the arbitrator will have no authority to
award punitive or other damages not measured by the prevailing Party’s actual
damages, except as may be required by statute. The Parties hereby expressly
waive any right to a jury trial and this waiver of a jury trial is absolute
under this agreement to arbitrate.


(f) Except as may be required by law, neither Party nor an arbitrator may
disclose the existence, content, any documents received in discovery, or results
of any arbitration hereunder without the prior written consent of both Parties.


(g) Unless otherwise determined by the arbitrator, each Party shall be
responsible for its own fees and expenses (including all attorneys’ fees and
witness fees) incurred by the Party in the arbitration.


14.    Miscellaneous.


(a) 409A Limitations. To the extent that any payment to the Executive
constitutes a “deferral of compensation” subject to IRC 409A (a “409A Payment”),
and such payment is triggered by the Executive’s termination of employment for
any reason other than death, then such 409A Payment shall not commence unless
and until the Executive has experienced a


22



--------------------------------------------------------------------------------

EXECUTION COPY


“separation from service,” as defined in Treasury Regulation 1.409A-1(h)
(“Separation From Service”). Furthermore, if on the date of the Executive’s
Separation From Service, the Executive is a “specified employee,” as such term
is defined in Treas. Reg. Section 1.409A-1(h), as determined from time to time
by the Company, then such 409A Payment shall not be made to the Executive prior
to the earlier of (i) six (6) months after the Executive’s Separation from
Service; or (ii) the date of his death. The 409A Payments under this Agreement
that would otherwise be made during such period shall be aggregated and paid in
one lump sum, without interest, on the first business day following the end of
the six (6) month period or following the date of the Executive’s death,
whichever is earlier, and the balance of the 409A Payments, if any, shall be
paid in accordance with the applicable payment schedule provided in this
Agreement. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.


The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from IRC 409A and the regulations and
guidance promulgated thereunder. Accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “paid within sixty (60) days”)
following the Executive’s termination of employment, such payment shall commence
following the Executive’s Separation From Service and the actual date of payment
within the specified period shall be within the sole discretion of the Company.
With respect to reimbursements (whether such reimbursements are for business
expenses or, to the extent permitted under the Company’s policies, other
expenses) and/or in-kind benefits, in each case, that constitute deferred
compensation subject to IRC 409A, each of the following shall apply: (1) no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year of the Executive;
(2) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a taxable year of the Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, to the Executive
in any other taxable year; and (3) the right to reimbursement of such expenses
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


(b) Equity Awards. If there is any discrepancy between the terms set forth
herein for the Stock Options, SARs and/or PRSUs promised to be awarded to the
Executive under this Agreement, and the terms of the award agreements
memorializing such awards, then the terms of the Stock Options, SARs or PRSUs as
set forth in this Agreement shall control.


(c) Waiver or Modification. Any waiver by either Party of a breach of any
provision of this Agreement shall not operate as, or to be, construed to be a
waiver of any other breach of such provision of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.




23



--------------------------------------------------------------------------------

EXECUTION COPY


Neither this Agreement nor any part of it may be waived, changed or terminated
orally, and any waiver, amendment or modification must be in writing and signed
by each of the Parties. Any waiver of any right of the Company hereunder or any
amendment hereof shall require the approval of the Chairman of the Board or the
Chairman of the Compensation Committee. Until such approval or waiver has been
obtained, no such waiver or amendment shall be effective.


(d) Successors and Assigns. The rights and obligations of the Company under this
Agreement shall be binding on and inure to the benefit of the Company, its
successors and permitted assigns. The rights and obligations of the Executive
under this Agreement shall be binding on and inure to the benefit of the heirs
and legal representatives of the Executive. The Company may assign this
Agreement to a successor in interest, including the purchaser of all or
substantially all of the assets of the Company, provided that the Company shall
remain liable hereunder unless the assignee purchased all or substantially all
of the assets of the Company. The Executive may not assign any of his duties
under this Agreement.


(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall, when executed, be deemed to be an original and all of which
shall be deemed to be one and the same instrument.


(f) Governing Law. This Agreement will be governed and construed and enforced in
accordance with the laws of the State of New York, without regard to its
conflicts of law rules.


(g) Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter of this Agreement and supersedes all
other prior written or oral agreements, understandings or arrangements regarding
the subject matter hereof. Specifically, the Prior Agreement is superseded with
respect to the terms of the Executive’s employment on or after the Effective
Date, provided that any outstanding equity award under such Prior Agreement
shall continue to be governed by the terms of the applicable award agreement and
their treatment under the Prior Agreement (e.g., upon termination of
employment). The Executive and the Company each acknowledges that, in entering
into this Agreement, he/it does not rely on any statements or representations
not contained in this Agreement.


(h) Severability. Any term or provision of this Agreement which is determined to
be invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.


(i) Notices. Except as otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given under this
Agreement shall be in writing and delivery thereof shall be deemed to have been
made (i) three business days following the date when such notice shall have been
deposited in first class mail, postage prepaid, return receipt requested, to any
comparable or superior postal or air courier service then in effect, or (ii)


24



--------------------------------------------------------------------------------

EXECUTION COPY


on the date transmitted by hand delivery to, or (iii) on the date transmitted by
telegram, telex, telecopier, facsimile or email transmission (with receipt
confirmed by telephone), to the Party entitled to receive the same, at the
address indicated below or at such other address as such Party shall have
specified by written notice to the other Party hereto given in accordance
herewith:


If to the Company:
Corporate Secretary
Discovery, Inc.
One Discovery Place
Silver Spring, Maryland 20910
(tel) (240) 662-5200
(fax) (240) 662-5252


With a copy to:
General Counsel
Discovery, Inc.
One Discovery Place
Silver Spring, Maryland 20910
(tel) (212) 548-8353
(fax) (240) 662-1489


If to the Executive:
David Zaslav
At the home address then on file with the Company


With a copy to:
David Nochimson
Ziffren Brittenham LLP
1801 Century Park West
Los Angeles, California 90067-6406
(tel) (310) 552-3388
(fax) (310) 553-7068



(j) Titles. The titles and headings of any paragraphs in this Agreement are for
reference only and shall not be used in construing the terms of this Agreement.


(k) No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement.


(l) Survival. The covenants, agreements, representations and warranties
contained in this Agreement shall survive the termination of the Term of
Employment and the Executive’s termination of employment with the Company for
any reason.




25



--------------------------------------------------------------------------------

EXECUTION COPY


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.


David Zaslav


/s/ David Zaslav             July 16, 2018


DISCOVERY, INC.


By:/s/ Adria Alpert Romm         July 16, 2018
Its: Chief Human Resources and Global Diversity Officer


26

